DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
 This office action addresses pending claims 1-2, 4-8, 10, 12, 14-16, 18-21, and 23-24. Claims 1 and 23 were amended, and claim 22 was cancelled in the response filed 2/16/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 12, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (JP 2016-049048, see English machine translation) in view of Kohda et al. (US 2004/0031632) and Gao et al. (WO 2019/062795, which has foreign priority 9/27/2017, see English language equivalent US 2020/0267903 for citations).
Regarding claim 1, Kamiya discloses a lawn mower 3 (working machine) comprising a battery 30, a power supply case 41 (battery containing portion), a battery attachment portion 31 (electrode portion). The mounting direction of the battery 30 is set to be obliquely forward and downward, and the dismounting is set to be obliquely rearward and upward ([0043], see Fig 14). The battery attachment portion 31 is disposed on an internal upper surface of the battery containing portion to be connected with the terminal of the battery (Fig 14).
A main body case 10 (body cover) covers the power supply case from above (Fig 14). The power supply case 41 (battery containing portion) includes a containing portion opening through which the battery is inserted and removed (Fig 14). The main body case 10 (body cover) includes a cover opening through which the battery containing portion is inserted (see Fig 14, which has the power supply case 41 inserted into the main body case 10). 
While Kamiya discloses the battery 30 is in the power supply case 41 (battery containing portion) that is inclined at an angle, and the battery 30 is attached to a battery attachment portion 31 at inner upper surface of the upper wall (Fig 14), Kamiya is silent to the precise features and dimensions of the power supply case, and therefore does explicitly disclose wherein the battery containing portion is formed into a box shape having the upper wall, a lower wall, a pair of side walls, and a bottom wall to form the containing portion opening, the internal upper surface is an inner surface of the upper wall, each of the upper and lower walls are inclined at an inclination angle relative to the vertical direction so that the upper edge of the containing portion opening is situated above the bottom wall.
Kohda discloses an electrically-powered scooter that is powered by a battery (abstract). The battery 76 is placed into the battery support tray 112 of the case 110 ([0050], Fig 6). The support tray 112 includes a bottom wall 112a and peripheral wall 112 (note: the peripheral wall is the remaining walls; therefore having an upper wall, a pair of side walls, and either the lower wall or the bottom wall) ([0050], Fig 8). As seen in Figure 6, the area of the battery has an upper wall, a lower wall, a pair of side walls, and a bottom wall, and would necessarily have the upper wall and lower wall inclined relative to the vertical direction so that an upper edge of the containing portion opening is situated above the bottom wall. Therefore, it is considered that Kohda teaches the accommodating space for the battery as box shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the battery support tray having a box shape of Kohda with the battery and power supply case of Kamiya to support the battery while the battery is located within the machine.
While Kamiya modified by Kohda teaches an upper wall of the battery containing portion (Fig 6), modified Kamiya does not explicitly disclose the upper wall includes a bent back portion that extends upwards from an upper edge of the upper wall that extends at a different angle from the inclination angle of the upper wall and that extends through the cover opening from an inside of the body cover to an outside of the body cover.
Gao discloses a working system device (working machine) including a defined working area and an energy module (battery) supplying power to the device (abstract). Gao teaches an accommodating cavity 401 with an inlet 405 to enable energy module 2 to be inserted or pulled out ([0261], Fig 44). The inlet includes upper end edge 4055 (bent back portion) (Fig 44), and as seen in Figure 45, the upper end edge 4055 is vertical and is at a different angle than the upper wall. Therefore, the upper end edge prevents water from flowing into the accommodating cavity 401. As seen in a different embodiment (Fig 13), such a design of an upper end edge 4055 being vertical next to the accommodating cavity prevents water from flowing into the accommodating cavity (see Fig 13, which has a water-proof boss 2041 that stops water from an upper end surface from flowing into the accommodating cavity, [0248]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the upper end edge around the accommodating cavity being vertical and at a different angle than the upper wall of the accommodating cavity as taught by Gao with the upper end of the power supply case (battery containing portion) of Kamiya for the purpose of preventing water from flowing into the area containing the battery.
In addition, the placement of the water-proof boss or upper end edge of Gao on the power supply unit renders battery attachment portion (electrode portion) more inwards of the battery containing portion than the bent back portion.
Regarding claim 2, modified Kamiya discloses all of the claim limitations as set forth above. Kamiya discloses wherein the electrode portion (battery attachment portion 31) is disposed more inwards of the battery containing portion than a vertical line passing through the upper edge of the containing portion opening of the battery containing portion (see Fig 14, which has a lid 51, and if a vertical line was dropped from an upper end of the lid, the battery attachment portion is more inwards of the battery containing portion).
Regarding claims 6 and 12, modified Kamiya discloses all of the claim limitations as set forth above. Kamiya additionally discloses a power supply cover 51 (lid) for opening and closing the power supply unit 40 ([0046], [0050]). The power supply cover 51 has a distal end portion situated closer to the containing portion opening side than the vertical line passing through the upper edge of the containing portion opening of the battery containing portion in a fully openable and closeable range of the lid (see Fig 14).
Regarding claims 21 and 23, modified Kamiya discloses all of the claim limitations as set forth above. Gao teaches the upper end edge 4055 (bent back portion) as extending along the vertical line (see Fig 44). Further, based upon the location of the containing portion opening of Kamiya (Fig 14), the combination further meets the limitation of (claim 23) the vertical line passes through the upper edge of the containing portion opening.
Regarding claim 24, modified Kamiya discloses all of the claim limitations as set forth above. Kamiya additionally discloses a power supply cover 51 (lid) for opening and closing the power supply unit 40 ([0046], [0050]). The power supply cover 51 is attached to the main body case 10 at hinge 52 (base end portion) and is supported by the body case. The power supply cover 51 has a curve (see Fig 14), and therefore extends from the base end portion to a distal end in a curved shape, and covers the containing portion opening and the bent back portion. The power supply cover 51 has a distal end portion situated closer to the containing portion opening side than the vertical line passing through the upper edge of the containing portion opening of the battery containing portion in a fully opened position (see Fig 14).

Claims 4-5, 10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (JP 2016-049048, see English machine translation) in view of Kohda et al. (US 2004/0031632) and Gao et al. (WO 2019/062795, which has foreign priority 9/27/2017, see English language equivalent US 2020/0267903 for citations), as applied to claim 1 or 2 above, and further in view of Hamaya et al. (US 2012/0316477).
Regarding claims 4 and 10, modified Kamiya discloses all of the claim limitations as set forth above. While Kamiya discloses a battery in an enclosed case (see Fig 14), Kamiya does not explicitly disclose wherein the machine comprises a recessed portion or a projecting portion configured to interrupt a flow of water towards the electrode portion or a terminal of the battery, the recessed portion or the projecting portion provided in a position on the internal upper surface of the battery containing portion, closer to the containing portion opening side than the electrode portion, or in a position on an upper surface of the battery, closer to the opening side than the terminal of the battery contained in the battery containing portion.
Hamaya discloses a battery pack encasing structure for providing assistance to a user ([0001]) wherein the battery pack is to be used outside and protected from moisture ([0003]). The battery pack 150 is inserted into a unit casing 100 having a battery pack receiving recess 102 for detachably receiving the battery pack ([0055], Fig 4). The battery pack recess has grooves 143 which conduct moisture away from the terminal connection 141 ([0055], Fig 4). The battery pack 150 also has arcuate ridges 158 which are complementary to the corresponding grooves 143 and similarly conduct moisture in a designated direction away from the battery terminals 153 ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grooves on the battery pack recess and/or the ridges on the battery pack of Hamaya with the battery of Kamiya for the purpose of directly moisture or water away from the terminals because the device is used outside.
Regarding claim 5, modified Kamiya discloses all of the claim limitations as set forth above. Hamaya teaches the grooves and the ridges (a projecting portion and recessed portion, respectively) are arcuate in shape, and therefore are in a V-like shape (see Figs 4-5, [0059]), wherein the closed portion is situated on the opening side of the battery containing portion, while an open portion is situated on a bottom portion side of the battery containing portion and the battery contained in the battery containing portion (see Figs 4-5). In addition, it would have been obvious to provide the grooves and ridges to conduct moisture away from where the moisture or water would enter (the lid 51 of Kamiya), and therefore have the closed portion situated toward the opening and the opened portion situated on a bottom portion side of the battery or battery containing portion.
Regarding claims 14-15, modified Kamiya discloses all of the claim limitations as set forth above. Kamiya additionally discloses a power supply cover 51 for opening and closing the power supply unit 40 ([0046], [0050]). The power supply cover 51 has a distal end portion situated closer to the containing portion opening side than the vertical line passing through the upper edge of the containing portion opening of the battery containing portion in a fully openable and closeable range of the lid (see Fig 14).

Claims 7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (JP 2016-049048, see English machine translation) in view of Kohda et al. (US 2004/0031632) and Gao et al. (WO 2019/062795, which has foreign priority 9/27/2017, see English language equivalent US 2020/0267903 for citations), as applied to claims 1, 2, or 6 above, and further in view of Kobayashi et al. (US 6,056,077).
Regarding claims 7, 16, and 20, modified Kamiya discloses all of the claim limitations as set forth above. While Kamiya teaches the battery 30 is attached to a battery attachment portion 31 (Fig 14), modified Kamiya does not explicitly disclose that the machine comprises a guide groove configured to guide a slide of the battery, the guide grooved provided on an internal lower surface of the battery containing portion.
Kobayashi discloses a small vehicle powered by a battery (abstract). The battery packs 204 are inserted at an angle relative to the vertical direction into the battery carrier 203 (see Fig 10) and the battery packs are provided with a pair of flanges 217 formed on the lower side of the battery pack (Fig 10, C9/L18-23). The flanges 217 cooperate with a guide plate 216 (see Fig 10). Because the flanges 217 wrap around the edges of the guide plate 216, the guide plate has a guide groove to guide the slide of the battery because the flanges fit within a channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the guide plate and the corresponding flanges of the battery of Kobayashi with the power supply case (battery containing portion) and battery of Kamiya for the purpose of guiding the battery into the designated slot.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (JP 2016-049048, see English machine translation) in view of Kohda et al. (US 2004/0031632) and Gao et al. (WO 2019/062795, which has foreign priority 9/27/2017, see English language equivalent US 2020/0267903 for citations), as applied to claim 1 above, and further in view of Yahnker et al. (US 2005/0202310).
Regarding claim 8, modified Kamiya discloses all of the claim limitations as set forth above. However, Kamiya does not explicitly disclose wherein the battery comprises a heat dissipating portion on the upper portion of the upper surface of the battery, while the battery containing portion comprises a warm air vent portion provided on the internal upper surface of the battery containing portion, with the warm air vent portion opposite to the heat dissipating portion of the battery, and wherein warm air generated by heat dissipated from the battery is expelled to an exterior of the battery containing portion via the warm air vent portion.
Yahnker discloses a cordless power tool having a housing that includes a mechanism to couple with a removable battery pack (abstract). The battery pack 270, including a battery housing 272, is connected to the tool housing 262 (see Fig 20). Air is drawn into the battery housing of the battery pack 270 such that air can be expelled into the tool housing 262 to be utilized for additional cooling of the motor 266 ([0085]). The housing 272 is configured with vents in order to control the air flow through the battery pack ([0085]). As seen in Figure 20, air is drawn into the battery casing 272 and is expelled into the tool; because the air exits the battery casing 272 into the tool, the battery pack must have a vent, the tool must have a vent, and the vents must be aligned (opposite the other) in order for the air to flow from one to the other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vents in the battery and vents in the device of Yahnker with the battery and the case of Kamiya in order to cool of the battery and cool off a motor which uses the power from the battery.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (JP 2016-049048, see English machine translation) in view of Kohda et al. (US 2004/0031632), Gao et al. (WO 2019/062795, which has foreign priority 9/27/2017, see English language equivalent US 2020/0267903 for citations), and Hamaya et al. (US 2012/0316477), as applied to claim 4 or 5 above, and further in view of Kobayashi et al. (US 6,056,077).
Regarding claims 18-19, modified Kamiya discloses all of the claim limitations as set forth above. While Kamiya teaches the battery 30 is attached to a battery attachment portion 31 (Fig 14), modified Kamiya does not explicitly disclose that the machine comprises a guide groove configured to guide a slide of the battery, the guide grooved provided on an internal lower surface of the battery containing portion.
Kobayashi discloses a small vehicle powered by a battery (abstract). The battery packs 204 are inserted at an angle relative to the vertical direction into the battery carrier 203 (see Fig 10) and the battery packs are provided with a pair of flanges 217 formed on the lower side of the battery pack (Fig 10, C9/L18-23). The flanges 217 cooperate with a guide plate 216 (see Fig 10). Because the flanges 217 wrap around the edges of the guide plate 216, the guide plate has a guide groove to guide the slide of the battery because the flanges fit within a channel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the guide plate and the corresponding flanges of the battery of Kobayashi with the power supply case (battery containing portion) and battery of Kamiya for the purpose of guiding the battery into the designated slot.

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kamiya, Gao, and Kohda do not disclose the limitations of the amended claim (which includes limitations from claim 22).
This is not considered persuasive because Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
As set forth in the rejection of claim 1 above, Kamiya, Gao, and Kohda in combination meet and/or render obvious the limitations of claim 1.

Applicant argues it is unclear why one skilled in the art would combine the references in a manner required to arrive at the claimed invention. Applicant argues that the configuration and arrangement of the battery, battery containing portion, and terminals in Kohda is different than the specified in the claimed invention, and the claimed bent back portion is entirely lacking and superfluous due to the entirely enclosed arrangement of the Kohda battery.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, Kohda is relied upon to teach the battery containing portion (which Applicant states is different than the claimed invention, but does not state or argue how it is different); Kohda is not relied upon to teach the battery, terminals, or bent back portion which are already taught by other references.
In addition, Kohda teaches a battery support tray 112 is used to support the battery [0052]; therefore Kohda provides a motivation to combine the battery support tray (including bottom wall 112a and peripheral wall, which is the remaining walls [upper wall, pair of side walls, and either the lower or the bottom wall]) with the battery and power supply case of Kamiya.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725